6680

Proceder ao pagamento da publicação no Diário da República do
extrato do acordo revogatório.

Cumprir com as condições previstas no presente contrato e com os
normativos legais aplicáveis e previstos na legislação, nomeadamente
os relativos à desocupação de terrenos, proteção do ambiente e recu-
peração paisagística

19 de fevereiro de 2015. — O Diretor-Geral, Carlos Almeida.
308455707

Contrato (extrato) n.º 174/2015

Nos termos do n.º 4 do artigo 8.º e do artigo 13.º do Decreto-Lei
n.º 88/90, publica-se o extrato do acordo revogatório celebrado em 27
de novembro de 2014 do contrato de prospeção e pesquisa de depósitos
minerais de ferro, manganês, chumbo, zinco, cobre, ouro e prata, deno-
minado “Candedo”, cujos termos são os seguintes:

Cláusula 1º
(Objeto do Contrato)

Por acordo entre as partes, ao abrigo do disposto na alínea b) do
Artigo 20.º do Dee. Lei n.º 90/90, conjugado com o artigo 13.º do Dec.
Lei 88/90, ambos de 16 de março e cláusula décima oitava do contrato
de prospeção e pesquisa, o Estado e a MAEPA — Empreendimentos
Mineiros e Participações, Lda, rescindem, com efeitos a partir do pri-
meiro ano contratual, o contrato de prospeção e pesquisa de depósitos
minerais de ferro, manganês, chumbo, cobre, zinco, ouro e prata, a que
corresponde o número de cadastro MN/PP/045/12 e a denominação
“Candedo”, celebrado em 7 de dezembro de 2012.

Cláusula 2.º
(Extinção do Contrato)

AMAEPA — Empreendimentos Mineiros e Participações, Lda deverá
dar cumprimento às seguintes condições:

Cumprir com o estipulado na alínea c) do artigo 16.º do Decreto-Lei
n.º 90/90, de 16 de março, referentes às medidas de segurança decorrentes
dos trabalhos de prospeção e pesquisa.

Proceder ao pagamento da publicação no Diário da República do
extrato do acordo revogatório.

Cumprir com as condições previstas no presente contrato e com os
normativos legais aplicáveis e previstos na legislação, nomeadamente
os relativos à desocupação de terrenos, proteção do ambiente e recu-
peração paisagística.

19 de fevereiro de 2015. — O Diretor-Geral, Carlos Almeida.
308455715

Contrato (extrato) n.º 175/2015

Nos termos do n.º 7 do artigo 16.º do Decreto-Lei n.º 88/90, publica-
-se o Extrato do Contrato de Concessão de Exploração Experimental
de Depósitos Minerais de tungsténio, estanho, ouro, cobre e minerais
acessórios, a que corresponde o n.º de cadastro MNCE00142 “Vila
Seca-Santo Adrião”, localizado no concelho de Armamar, celebrado
em 20 de junho de 2014.

Concessionário: IBERIAN RESOURCES PORTUGAL — RECUR-
SOS MINERAIS, UNIPESSOAL, LDA.

Área concedida: 474,7734 hectares, delimitada pela poligonal cujos
vértices, em coordenadas retangulares planas, no sistema PT — TMO6/
ETRS89 (European Terrestrial Reference System 1989) são as seguin-
tes:

X(m) Y(m)

38996,568 163799,277
40696,556 163799,309
40826,571 162969,317
41796,570 162699,338
41796,588 161749,344
38996,607 161749,291

Duração do período experimental:
O período experimental tem a duração de 4 anos, contados da data
da assinatura deste contrato.

A pedido devidamente fundamentado da IBERIAN este período poderá
ser prorrogado, a título excecional, por prazo não superior a | ano.

Diário da República, 2.“série — N.º 54 — 18 de março de 2015

Trabalhos e investimentos:
Ano 1:

Definição da malha de sondagens e realização da campanha, pelo
menos, com 2000 m de sondagens diamantadas com recuperação de
testemunho.
Campanha de análises químicas e laboratoriais das amostras colhidas.
Realização de estudos geotécnicos relativos ao comportamento es-
trutural do maciço.

Ano 2:

Cálculo final das reservas e respetiva modelação.
Relatório com conclusões retiradas da atividade realizada no ano 1.
Definição da área de exploração para o desmonte experimental.
Entrega do Plano de Lavra no final do ano, contemplando as verten-

tes de lavra, recuperação paisagística, segurança e saúde no trabalho

e resíduos.

Anos3 e 4:

Início do desmonte experimental.

Realização de testes metalúrgicos às amostras colhidas.

Entrega do estudo de pré-viabilidade económica.

Elaboração do estudo de Impacte Ambiental e do Plano de Lavra
para o projeto definitivo.

A IBERIAN compromete-se ainda a despender na realização dos
trabalhos indicados um montante de, pelo menos, 1.850.000,00 €. A
falta de realização deste montante implicará o imediato acionamento da
caução pelo valor equivalente à quantia, calculada em função daquele
mínimo, que não tenha sido despendida.

Os trabalhos a realizar no 1.º ano serão iniciados no prazo de 3 me:
contados da data da sua assinatura e a empresa só poderá avançar para a
exploração experimental, com prévia autorização da DGEG.

A não execução dos trabalhos no Ano 1, referidos, bem como dos
investimentos mínimos previstos nesse ano (€500.000,00) é fundamento
bastante para a rescisão do contrato por iniciativa do estado.

Mediante proposta devidamente fundamentada da IBERIAN, poderá
ser autorizada a modificação dos trabalhos referidos (com exceção
do Ano 1) e, na sequência dessa alteração, ajustados os montantes de
investimento mínimo acima previstos.

Contrapartida financeira pela concessão experimental: 10.000 € /ano.

Caução: 150.000,00 €

A caução definida será atualizada, deduzindo-se, com a aprovação
dos relatórios de atividade, a parcela proporcional ao investimento
realizado nesse ano, até ao limite de 90.000 € que serão libertados com
a aprovação do relatório final.

Concessão de exploração definitiva:

Será atribuída à IBERIAN a concessão de exploração do depósito
mineral a que se refere este contrato, desde que, cumpridas todas as
demais condições legais e contratuais, aquela o requeira durante a sua
vigência ficando dependente a autorização de exploração da aprovação
do Plano de Lavra sendo neste domínio elemento essencial a DIA (De-
claração de Impacte Ambiental).

No contrato que titulará a concessão de exploração, caso esta venha a
ser atribuída, ficarão incluídas entre outras as condições seguintes:

O prazo da concessão que não excederá 20 anos. Este prazo poderá
ser será prorrogado 2 vezes, por período não superior a 10 anos.

Obrigação de:

Pagamento anual de uma percentagem de 4 % sobre o valor à boca da
mina dos produtos mineiros ou concentrados expedidos ou utilizados.

O encargo de exploração pode ser objeto de abatimentos dentro dos
seguintes limites:

5 % em programas locais/regionais de responsabilidade social;

5 % em programas locais, regionais ou nacionais de ambiente e do
património geológico e mineiro;

5 % para projetos de investigação, inovação, património rural, histó-
rico e cultural apresentados pela IBERIAN;

10 % para projetos locais apresentados pelas autarquias abrangidas
pela área da concessão.

Sem prejuízo do encargo de exploração a IBERIAN pagará à DGEG,
um prémio em dinheiro no valor de 300.000 € (trezentos mil euros). Este
valor será pago em três prestações anuais, vencendo-se a primeira na
data de assinatura do contrato de concessão de exploração, a segunda
quando do início da produção e a terceira no ano subsequente.
Prazo de revisão do encargo de exploraçã
Decorridos 10 anos e no fim de cada período de 5 anos.

19 de fevereiro de 2015. — O Diretor-Geral, Carlos Almeida.
308460664

